SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly Traded Company MATERIAL FACT Merger of the Companies Termorio S.A, Usina Termelétrica de Juiz de Fora S.A. and Fafen Energia S.A. Rio de Janeiro, November 11, 2011 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the provision of CVM Instruction 358/02, announces that its Board of Directors has approved the merger offer of the Companies Termorio S.A, Usina Termelétrica de Juiz de Fora S.A. and Fafen Energia S.A. and that it will submit for a vote the referred to mergers at a Special Meeting of Stockholders to be convened in due course. The merging of these companies is designed to simplify the Company’s corporate structure, reduce costs and capture synergies. Given that the merger involves wholly-owned subsidiaries, there will be no increase of capital at Petrobras or new stock issue. The shares representing the capital stock of the referred to wholly-owned subsidiaries will be eliminated and the necessary accounting records will be made at Petrobras. The Company will keep its shareholders and the market as a whole timely and adequately informed concerning any developments regarding the merger operations. Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A. - Petrobras www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 14, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
